Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00659-CV

                               IN THE INTEREST OF O.K. IV, a Child

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-PA-00140
                        Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 17, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother appeals the trial court’s judgment terminating her parental rights to her

child O.K. IV. The Texas Department of Family and Protective Services (“the Department”)

moved to have appellant’s parental rights terminated on a variety of grounds. See TEX. FAM. CODE

ANN. §§ 161.001(1)(A)-(G), (I), (K), and (M)-(R), 161.003 (West 2014). After a bench trial, the

trial court found appellant’s parental rights should be terminated because mother violated sections

(B), (C), (M), (N), and (R) of section 161.001(1) of the Texas Family Code. See TEX. FAM. CODE

ANN. § 161.001(1)(B), (C), (M), (N), and (R) (West 2014). The trial court further determined




1
 The Honorable Gloria Saldaña is the presiding judge of the 438th Judicial District Court Bexar County, Texas. The
order of termination in this matter was signed by the Honorable Charles Montemayor, Associate Judge.
                                                                                      04-14-00659-CV


termination would be in the best interests of the child pursuant to section 161.001(2). Id.

§ 161.001(2).

       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her

right to obtain a copy of the appellate record and file her own brief. See Nichols v. State, 954

S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL

21157944, at *4. Appointed counsel provided appellant with a form which she could sign, date,

and file with this court in order to obtain a copy of the record. See Kelly v. State, 436 S.W.3d 313,

319–20 (Tex. Crim. App. 2014). Appellant filed neither a request for the record nor a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                                -2-